Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Collins fails to disclose “wherein, when the one or more slips are at the radially outwardly extended configuration, the actuation housing of the actuation assembly is longitudinally movable to position a supporting structure on an inward side of the one or more slips for supporting the one or more slips at the radially outwardly extended configuration”, the Examiner respectfully disagrees. As currently presented, the claims recite the supporting structure be movable, and that it provide support, however a causal relationship is not required by the claims. Collins illustrates wherein 34 is movable (Column 6, Lines 9-52 discuss such mobility) and provides support to the slips (via attached springs 144, see Figure 3) in the radially extended position.
The rejection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “an actuation housing axially movably receiving therein a slip assembly”. 
The word “therein” is inconsistent with the invention as described within the specification and is believed to be a mistyping of the word “thereon”. See Applicant’s specification wherein it is stated “an actuation housing 150 axially movably receiving a compressible sealing element 152 and a slip assembly 154 on an outer surface thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins (US 5,305,833).
Collins (US 5,305,833) discloses:
1. A downhole valve comprising:
a valve assembly having a valve body and at least a first sliding sleeve (80), the valve body having at least one port (not shown), the first sliding sleeve slidably received in a longitudinal bore of the valve body for indirectly or directly opening and closing the at least one port (understood to be shown in Figure 5A, according to Column 4, Line 67), the first sliding sleeve comprising a circumferential actuation groove (96); and

an actuation assembly (10), at least a portion of which is extendable into the first sliding sleeve, said actuation assembly comprising an actuation housing (24) axially movably receiving therein a slip assembly (30 and associated parts), the slip assembly comprising one or more slips (30) in an initial radially inwardly retracted configuration and being radially outwardly extendable upon application of a hydraulic pressure to a radially outwardly extended configuration for engaging the circumferential actuation groove of the first sliding sleeve and for radially outwardly extending said one or more slips to 

wherein, when the one or more slips are at the radially outwardly extended configuration, the actuation housing of the actuation assembly is longitudinally movable to position a supporting structure (34) on an inward side of the one or more slips for supporting the one or more slips at the radially outwardly extended configuration.

(The 102/103 rejection was used as Collins does not explicitly show the relationship between the sleeve and the valve body. However, one of ordinary skill in the art would understand that the sleeve mentioned in the explanation of Figures 5A-6C indicates that the sleeve covers the valve port or flow-thereto in some way.)

2. The downhole valve as claimed in claim 1, wherein the supporting structure is portion of the actuation housing. (Figure 1)

22. The downhole valve as claimed in claim 1, wherein the at least one port is closed when the first sliding sleeve is at an uphole position covering the at least one port; and wherein the at least one port is opened when the first sliding sleeve is at a downhole position uncovering the at least one port. (Figures 5A-6C)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Smith et al (US 2020/0141207).
Collins discloses the downhole valve as claimed in claim 1, however fails to specify wherein at least one of the one or more slips comprises one or more buttons brazed on an outward surface thereof.

Smith et al (US 2020/0141207) teaches a system wherein at least one of the one or more slips comprises one or more buttons (362) brazed on an outward surface thereof.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include slips with buttons brazed on the outward surface as taught by Smith to the invention of Collins for the expected benefit of providing a more robust gripping surface.

4. The combination discloses downhole valve as claimed in claim 3, wherein the one or more buttons are made of tungsten carbide. (Smith - Paragraph [0020])

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Dewey (US 6,554,062).
5. Collins discloses the downhole valve as claimed claim 1, however fails to specify wherein the actuation housing further receives thereon a compressible sealing element uphole of the slip assembly. (Collins does positively recite the use for and need of seals within the annular space of a sleeve valve, however in Column 1, Lines 26-29.)

Dewey (US 6,554,062) teaches a compressible sealing element (16) uphole of a slip assembly (156) in a downhole actuation system.



6. The combination discloses the downhole valve as claimed in claim 5, wherein the actuation housing further comprises a circumferential recess on an outer surface thereof for receiving the compressible sealing element. (Dewey - Figure 1C shows wherein the compressible sealing element 16 is maintained in place by elements 140 and 150 which create a circumferential recess.)

7. The combination discloses the downhole valve as claimed in claim 5, wherein, when the one or more slips (Collins - 30) are at the radially outwardly extended configuration and when the portion of the actuation housing is on an radially inward side of the one or more slips, and the compressible sealing element is compressed to engage an inner surface of the valve assembly for forming a seal downhole to the at least one port in an annulus between the valve assembly and the actuation assembly. (Element 16 of Dewey forms a seal.)

8. The combination discloses the downhole valve as claimed in claim 5, wherein each of the one or more slips comprises at least a second chamfer engageable with an edge of the circumferential actuation groove for, upon application of a longitudinal downward force and release of application of said hydraulic pressure, configuring the one or more slips to a radially inwardly retracted configuration. (Collins - Figures 5A - 6C show a chamfer and said operation.)

9. The combination discloses the downhole valve as claimed in claim 5, wherein each of the one or more slips is coupled to a spring (Collins - 50) for biasing the slip to a radially inwardly retracted configuration.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Churchill (US 2009/0056952).
21. Collins discloses the downhole valve as claimed in claim 1 however fails to specify the concept of a second sliding sleeve.

Churchill (US 2009/0056952) however teaches further comprising a second sliding sleeve (56) slidably received in the longitudinal bore of the valve body and uphole to the first sliding sleeve;

wherein the at least one port is opened when the first sliding sleeve is at a downhole position and the second sliding sleeve is at an uphole position; and

wherein the at least one port is closed when the first sliding sleeve is at a downhole position and the second sliding sleeve is adjacent the first sliding sleeve, or when the second sliding sleeve is at the uphole position and the first sliding sleeve is adjacent the second sliding sleeve. (Figures 1 - 5)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of a secondary sliding sleeve in the valve assembly, as taught by Churchill, to the invention of Collins for the expected benefit of further downhole operability of the valve and safeguards against premature valve opening.

23. Collins discloses the downhole valve as claimed in claim 1, however fails to specify the use of an aperture in the sliding sleeve.

Churchill teaches the use of two sliding sleeves which are analogous to the singularly claimed sliding sleeve as they operate and in the same way.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of a secondary sliding sleeve in the valve assembly, as taught by Churchill, to the invention of Collins for the expected benefit of further downhole operability of the valve and safeguards against premature valve opening.


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the deficiencies regarding 112 rejections above.

The following is a statement of reasons for the indication of allowable subject matter:  the particular combination of elements and the operable orientation between them was found to be unique. In particular, the valve assembly, sleeve, port, actuation groove, actuation assembly, actuation housing, slip assembly within said housing, and radial extension of said slips under specified conditions was found to be novel over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679